NOT RECOMMENDED FOR FULL-TEXT PUBLICATION
                           File Name: 13a0023n.06

                                           No. 12-3226
                                                                                        FILED
                          UNITED STATES COURT OF APPEALS
                                                                                    Jan 07, 2013
                               FOR THE SIXTH CIRCUIT                          DEBORAH S. HUNT, Clerk

ABDOULAYE SACKO,                                     )
                                                     )
       Petitioner,                                   )
                                                     )      ON PETITION FOR REVIEW
v.                                                   )      FROM THE UNITED STATES
                                                     )      BOARD OF IMMIGRATION
ERIC H. HOLDER, JR., Attorney General,               )      APPEALS
                                                     )
       Respondent.                                   )


       BEFORE: COLE and DONALD, Circuit Judges; RUSSELL, District Judge.*


       PER CURIAM. Abdoulaye Sacko petitions for review of an order of the Board of

Immigration Appeals (BIA) that affirmed an immigration judge’s (IJ) denial of his application for

asylum, withholding of removal, and relief under the Convention Against Torture (CAT).

       Sacko is a native and citizen of Mauritania. He claims to have entered the United States on

September 12, 2000. In December 2000, Sacko filed an application for asylum, withholding of

removal, and relief under the CAT, alleging that Mauritanian authorities had arrested and imprisoned

him, used him as slave labor, and forcibly deported him to Senegal. In January 2010, Sacko filed

a supplemental application, making similar allegations. The IJ denied Sacko’s application,

concluding that he failed to demonstrate that his asylum application was timely, he did not testify

credibly, and he failed to demonstrate entitlement to relief. The BIA affirmed the IJ’s decision.



       *
         The Honorable Thomas B. Russell, United States Senior District Judge for the Western
District of Kentucky, sitting by designation.
No. 12-3226
Sacko v. Holder

       On appeal, Sacko argues that his asylum application was timely, that his testimony was

credible, and that he is entitled to asylum and withholding of removal. Where, as here, the BIA does

not summarily affirm or adopt the IJ’s reasoning and provides an explanation for its decision, we

review the BIA’s decision as the final agency determination. Ilic-Lee v. Mukasey, 507 F.3d 1044,

1047 (6th Cir. 2007). We review legal conclusions de novo and factual findings, including

credibility determinations, for substantial evidence. Khozhaynova v. Holder, 641 F.3d 187, 191 (6th

Cir. 2011). Under the substantial evidence standard, we will uphold administrative findings of fact

unless “any reasonable adjudicator would be compelled to conclude to the contrary.” Bi Xia Qu v.

Holder, 618 F.3d 602, 605-06 (6th Cir. 2010) (quoting 8 U.S.C. § 1252(b)(4)(B)).

       We lack jurisdiction to review the denial of Sacko’s asylum application as untimely because

he does not raise any legal or constitutional challenge to the BIA’s decision on that issue. See Fang

Huang v. Mukasey, 523 F.3d 640, 650-51 (6th Cir. 2008).

       To qualify for withholding of removal, an applicant must demonstrate that it is more likely

than not that, if returned to the country of removal, his life or freedom would be threatened on

account of his race, religion, nationality, membership in a particular social group, or political

opinion. Vincent v. Holder, 632 F.3d 351, 354 (6th Cir. 2011). If an applicant demonstrates that he

has suffered past persecution in the country of removal on account of a protected ground, we employ

a rebuttable presumption that the applicant’s life or freedom would be threatened in the future. Id.

at 354-55.

       The IJ’s adverse credibility determination was supported by substantial evidence, see

Khozhaynova, 641 F.3d at 193, and the determination was based on issues that go to the heart of

                                                 -2-
No. 12-3226
Sacko v. Holder

Sacko’s claim of persecution, see Singh v. Ashcroft, 398 F.3d 396, 402 (6th Cir. 2005). In his second

asylum application and during his testimony, Sacko asserted that, in 1989, Mauritanian authorities

arrested him and his family and detained them for seven months. In his initial asylum application,

however, and in his asylum interview, which the IJ and BIA properly considered given the asylum

officer’s detailed assessment that contained questions and answers from the interview, see Koulibaly

v. Mukasey, 541 F.3d 613, 620-21 (6th Cir. 2008), Sacko asserted that the detention lasted only two

weeks. Sacko also testified that he was not beaten during his arrest and detention, although he

alleged in his second asylum application that members of the Mauritanian military beat him with the

bottom part of a gun. He further claimed during his asylum interview that he was beaten with

batons. Finally, Sacko’s asylum applications and his testimony were inconsistent concerning who

transported him and his family to Senegal after they were released from their detention and how they

entered into that country. Sacko failed to provide an adequate explanation for the discrepancies in

his statements and applications for relief.

       Given the proper adverse credibility determination and the lack of other evidence supporting

Sacko’s claims that he suffered past persecution in Mauritania and that his life or freedom would be

threatened if removed to Mauritania, he did not establish that he is entitled to withholding of

removal. See El-Moussa v. Holder, 569 F.3d 250, 257 (6th Cir. 2009). Sacko waived any challenge

to the denial of relief under the CAT by failing to raise that issue on appeal. See Shkabari v.

Gonzales, 427 F.3d 324, 327 n.1 (6th Cir. 2005).

       Accordingly, we dismiss Sacko’s petition for review insofar as he seeks review of the denial

of his asylum application as untimely, and we deny the petition in all other respects.

                                                 -3-